Thomas, J.
(concurring):
Defendant’s history relating to the manufacture of geysers shows that they do not explode by friction when a steel nail is driven swiftly into .them. Such continued experience may -reasonably *782óT.éate the presumption that the powder was.so prepared that - sudden contact with the nail, whatever the friction engendered, would not causé explosion. ■ There is in the case, at bar sufficient ’ evidence that .the, driving of the nail in some way did cause the explosion. Hence it is an allowable inference that the mixture at the time .in the cylinder was more sensitive to the driven nail. Plaintiffs- testimony is that he performed his duty in the usual manner. S.o We have the. premises that theretofore a cause of expío-, sion was not present, and that at the time-of'the accident such cause was present'.. While the mere; fact of the' explosion may not be sufficient evidence of negligence, .yet when it appears that the plain-' tiff did no unusual act that could cause it,‘with the same conditions present, and that- a piece .of steel, like -the nail in question, may by friction cause ¿n explosion of some preparation of powder, and that ■ explosion did .occur, then'the burden of explanation is put -upon the defendant, and the determination of the issue is by the jury.
The defendant’s methods theretofore - had. been safe; in this instance some method used by it proved unsafe; theretofore defendant had protected'its servants doing in unnumbered instances the ■ same act that the plaintiff did ; then, in a particular instance, all-experience in result was reversed, and there wras havoc from explosion where there had been security. It cannot be inferred under such circumstances that what had been previously -done by the master was done at this time, or that the same conditions and causes were presentí The defendant’s claim is -that its former practice was safe, and carried immunity. With that assumed, the inquiry arises, was the same practice pursued in making the geyser, which was delivered.tó the plaintiff; who, as he testified, drove the nail -and handled the geyser, as he had theretofore. done in safety ?' When methods that liaye through years brought' immunity are followed by happenings that cannot be traced "to such methods, then should ' not the- master shew why a customary act, theretofore safe', should . cause explosion ? , The master should at least .prove - that the compound delivered to the servant was the same immune compound. Avhich it had previously delivered to him. The-defend’ant has made rió. explanation.' If several years’ trial shows that a certain act of a .servant in connection with a compound furnished him. by' the master is harmless, and then- the same act in connection with a- com*783pound proves destructive, the master who made the compound, and not the servant who did the act, has the burden of meeting aprima facie case. -
The judgment and order should be reversed.